NUMBER 13-14-00729-CV

                          COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                   CORPUS CHRISTI – EDINBURG

               IN THE INTEREST OF C.J.N.-S. AND J.C.N.-S


                 On appeal from the 131st District Court of
                          Bexar County, Texas.


                                    OPINION
             Before Justices Rodriguez, Garza and Longoria
                      Opinion by Justice Longoria

      Appellant, Kenneth R. Spear, challenges a judgment ordering him to pay $722.85

per month in child support and $250.00 per month in medical support to appellee Karen




                                         1
L. Narciso for their adult child, C.J.N.-S.1 See TEX. FAM. CODE ANN. § 154.302(a) (West,

Westlaw through 2015 R.S.).2 We reverse and remand.

                                                 I. BACKGROUND

    A. Factual Background

        The parties were divorced on July 13, 1998. They had two children but only the

interests of C.J.N.-S., their adult daughter, are before the Court.3 C.J.N.-S. was born on

April 8, 1993 and turned eighteen years of age on April 8, 2011. The record reflects that

C.J.N.-S. had continuing medical problems which began before she turned eighteen.

However, none of the pertinent court documents—including the decree of divorce, an

“Agreement Incident to Divorce” that was incorporated into the decree, and a later agreed

judgment—addressed whether C.J.N.-S. was disabled.

        C.J.N.-S. has lived apart from her parents since 2013, when she was

approximately twenty years of age. Around that time, C.J.N.-S. was able to hold down a

job caring for children but lost the job after she was diagnosed with gastroparesis in May

of 2013.       Appellee testified that she paid for C.J.N.-S. to undergo multiple medical

procedures. Approximately a year passed between the time of her diagnosis and the trial.

At trial, appellee testified that C.J.N.-S. continues to live alone in an apartment, but

appellee visits C.J.N.-S. several times a week to help her with household chores.


        1   Because the briefs of both parties refer to C.J.N.-S. using her initials, we do also.

        2 This case is before this Court on transfer from the Fourth Court of Appeals in San Antonio

pursuant to a docket-equalization order issued by the Supreme Court of Texas. See TEX. GOV’T CODE ANN.
§ 73.001 (West, Westlaw through 2015 R.S.).

        3 The original style of the case includes both children. We retained the second child in the style of
the case for consistency.




                                                        2
   B. Procedural Background

       On March 7, 2014, appellee brought this action seeking an order directing

appellant to pay child support and medical support for C.J.N.-S. to appellee. See id.

C.J.N.-S. was almost twenty-one years of age at the time appellee filed suit, and neither

parent claimed to have physical custody or guardianship over C.J.N.-S. Appellant argued

to the trial court that appellee did not have standing to bring suit under section 154.303

of the Texas Family Code for that reason. In response, the trial court stated that the

language of the statute was unclear and adopted appellee’s interpretation that neither

physical custody nor guardianship was required for a parent to have standing. The trial

court further held that C.J.N.-S. was an adult disabled child and ordered appellant to pay

monthly child support and medical support to appellee, his former wife. This appeal

followed.

                                        II. JURISDICTION

       We begin with appellant’s first issue. Appellant argues that the trial court lacked

subject-matter jurisdiction to order him to pay child support for C.J.N.-S. because appellee

did not have standing to bring suit under section 154.303 of the Texas Family Code. See

TEX. FAM. CODE ANN. § 154.303 (West, Westlaw through 2015 R.S.).

   A. Standard of Review and Applicable Law

       A court has no jurisdiction over a claim if the plaintiff lacks standing to assert it.

Daimler Chrysler Corp. v. Inman, 252 S.W.3d 299, 304 (Tex. 2008). Standing is a

component of subject-matter jurisdiction, and subject-matter jurisdiction is an essential

component of a court’s authority to decide a case. Tex. Ass'n of Bus. v. Tex. Air Control




                                             3
Bd., 852 S.W.2d 440, 443 (Tex. 1993).        Standing can be raised for the first time on

appeal. Id. at 444–45. We review standing under the same standard by which we review

subject-matter jurisdiction generally. Id. at 446. Whether the trial court has subject-matter

jurisdiction is a question of law that we review de novo. Tex. Dep't of Parks & Wildlife v.

Miranda, 133 S.W.3d 217, 226 (Tex. 2004).

       Section 154.303(a) of the Texas Family Code provides that the following persons

have standing to bring suit for support of a disabled child:

              (1) A parent of the child or another person having physical custody
              or guardianship of the child under a court order; or

              (2) the child if the child:

                     (A) is 18 years of age or older;

                     (B) does not have a mental disability; and

                     (C) is determined by the court to be capable of managing the
                     child’s financial affairs.

TEX. FAM. CODE ANN. § 154.303(a).

   B. Discussion

       Appellant argues that section 154.303 requires a parent to have either physical

custody of the child or guardianship of the child under a court order to have standing to

sue. Appellee responds that the statute imposes no such requirement for a parent to

have standing to sue for support of a disabled child.

       Statutory construction is a question of law that we review de novo. City of Lorena

v. BMTP Holdings, 409 S.W.3d 634, 641 (Tex. 2013). Our goal in interpreting a statute

is to give effect to the Legislature’s intent as expressed in the language of the statute.




                                             4
See id. We examine the statute as a whole to give meaning to every part. State ex rel.

State Dep’t of Highways & Pub. Transp. v. Gonzalez, 82 S.W.3d 322, 327 (Tex. 2002).

We assume that the statute’s words bear their “plain and common meaning” unless the

Legislature provided a different definition or another meaning is apparent from the

context. Mid-Century Ins. Co. of Tex. v. Ademaj, 243 S.W.3d 618, 621 (Tex. 2007); see

BMTP Holdings, 409 S.W.3d at 641. Even when a statute is not ambiguous on its face,

we may consider other factors to determine the Legislature's intent, including: the object

sought to be obtained; the circumstances of the statute's enactment; the legislative

history; the common law or former statutory provisions, including laws on the same or

similar subjects; the consequences of a particular construction; any administrative

construction of the statute; and the title, preamble, and emergency provision. Helena

Chem. Co. v. Wilkins, 47 S.W.3d 486, 493 (Tex. 2001) (citing TEX. GOV'T CODE § 311.023;

Ken Petroleum Corp. v. Questor Drilling Corp., 24 S.W.3d 344, 350 (Tex. 2000)). We

prefer a reasonable interpretation of the statutory language which does not yield absurd

results. Id. at 98.

        Agreeing with appellant’s interpretation, we hold that the plain meaning of the

words used in the statute is that a parent or another person must have physical custody

or guardianship of an adult child under a court order to have standing to sue for support.

See TEX. FAM. CODE ANN. § 154.303(a)(1).4 Appellee counters that this reading is



        4 We do not address whether the statute requires a parent of a minor child to have guardianship

under a court order if the parent does not have physical custody of the minor child, because that question
is not before us. However, we note parents of minor children naturally have the legal rights to physical
possession of a minor child, to consent to the child’s medical care, and to receive payments for the child’s
support. See TEX. FAM. CODE ANN. § 154.001(a)(1), (6), (8) (West, Westlaw through 2015 R.S.); see also




                                                     5
inconsistent with the text of the statute because the statute allowed only a “parent” of the

child to have standing to sue without any mention of custody or guardianship until 1997.

See Senate Comm. on Juvenile Justice and Family Issues, Bill Analysis, Tex. S.B. 497,

75th Leg., R.S. (1997). Appellee further argues that the statute was not amended to

impose additional requirements upon a parent but to broaden the class of persons who

may have standing to sue.

       We agree that the purpose of the amendment was to expand the class of persons

with standing. However, we disagree that the statute imposes no standing requirements

on a parent other than parentage alone. The purpose of Subchapter F of Chapter 154 is

to provide support for minor children and for adults who are unable to support themselves

due to a disability that existed, or due to the cause of a disability that is known to have

existed, before the age of eighteen. See generally TEX. FAM. CODE ANN. §§ 154.301–

154.309 (West, Westlaw through 2015 R.S.); see also Helena Chem. Co, 47 S.W.3d at

493 (observing that courts may look to the object the Legislature sought to obtain when

construing a statute). That the Legislature amended the statute to grant standing to

“another person” so long as that person has physical custody or guardianship of a child

implies that the Legislature intended the statute to restrict standing to those with legal

obligations to care for children.5 See TEX. FAM. CODE ANN. § 154.301(2) (defining “child”

for purposes of Subchapter F as “a son or daughter of any age”).


TEX. ESTATES CODE ANN. § 1104.051(a) (West, Westlaw through 2015 R.S.) (stating parents are natural
guardians of their children and are entitled to be appointed guardian of their children’s estates).

       5 The Background section of the Senate Bill Analysis of the Act which amended section 154.302
supports our reading. It provides in relevant part:




                                                 6
        Furthermore, adopting appellee’s interpretation would be inconsistent with the

remainder of section 154.303(a). Subsection (a)(2) expressly contemplates that an adult

disabled child may bring an action for support if the child does not have a mental disability

and the court determines the child is capable of managing that child’s own affairs. See

id. § 154.303(a)(2). We cannot interpret one part of section 154.303(a) as granting

standing to parents to sue for support for their adult children based only on their status

as parents when the next section expressly contemplates that their adult children would

have standing to bring suit on their own behalf in some circumstances. See Gonzalez,
82 S.W.3d at 327 (observing that we interpret a statute as a whole to give effect to every

part). Furthermore, granting parents of adult children the right to sue for support for their

adult children without having to show any sort of continuing obligation to care for their

adult children could lead to unjust enrichment in future cases.

        Appellee also argues that adopting appellant’s reasoning would be inconsistent

with section 154.302(a)(1). That provision provides in relevant part, “(a) The court may

order either or both parents to provide for the support of a child for an indefinite period

and may determine the rights and duties of the parents if the court finds that: (1) the child,

whether institutionalized or not . . . .” TEX. FAM. CODE ANN. § 154.302(a)(1) (emphasis



        Currently, Texas law is not clear whether a person other than a parent may receive support
        for an adult disabled child (ADC) under Sections 154.302 and 154.303, Family Code. In
        many cases, however, the custody and care of an ADC is undertaken by a grandparent,
        another relative, or a state agency, or the ADC himself or herself, provided that the ADC is
        capable. This bill would allow a person other than the parent to take action and receive
        payments for an ADC, subject to existing conditions.

Senate Comm. on Juvenile Justice and Family Issues, Bill Analysis, Tex. S.B. 497, 75th Leg., R.S. (1997).
The Bill Analysis provides some evidence that the Legislature presumed that a parent with standing to sue
would have either physical custody of a child or guardianship of a disabled child.




                                                     7
added). Appellee argues that this language indicates that the Legislature intended that a

parent has standing to sue for support for a disabled child whether or not the parent has

physical custody of the child. According to appellee, if we adopt appellant’s reading of

the statute, an institutionalized child would lose support upon turning eighteen years of

age because the parent would not have physical custody. However, while the statute

requires physical possession or guardianship over a child for the parent to have standing

to sue, it does not require both. See id. § 154.303(a). The parent of an institutionalized

disabled child who is or is about to reach the age of eighteen may obtain standing by

being appointed the child’s guardian.       See id.; see also TEX. EST. CODE ANN. §

1101.001(b)(11) (West, Westlaw through 2015 R.S.)             (setting out the necessary

information an application for guardianship over a minor must contain); id. §§ 1103.001–

.004 (providing a procedure for a parent of a minor who is about to turn eighteen and who

will need a guardian in adulthood to begin the process before the minor’s eighteenth

birthday).

       In sum, we adopt appellant’s interpretation of the statute and construe it as

requiring a parent to have either physical custody of the child or guardianship of the child

to have standing to sue under section 154.303. Here, appellee has not asserted that she

has physical custody of her adult disabled child. She has also not asserted that she has

guardianship over her adult disabled child under a court order. As such, payment of

monies to appellee would be inappropriate because her adult child could potentially bring

this suit herself. Appellee and appellant were divorced in 1998 pursuant to a divorce

decree and an agreement incident to divorce. Any standing appellee had to sue on behalf




                                             8
of her disabled minor child ended in 2011 when C.J.N.-S. turned eighteen. See TEX. FAM.

CODE ANN. § 154.303(a).

       We sustain appellant’s first issue. Because our resolution of appellant’s first issue

is dispositive to this appeal, we do not reach appellant’s second or third issues. See TEX.

R. APP. P. 47.1.

                                     III. CONCLUSION

       We hold that appellee did not have standing to bring the action. Therefore, we

reverse the trial court’s order and remand for entry of judgment for appellant.



                                                 Nora L. Longoria
                                                 Justice


Delivered and filed the
21st day of July, 2016.




                                             9